OPINION OF THE COURT
Memorandum.
The order of the County Court should be affirmed.
In 1990, defendant was charged in 20 separate prosecutor’s informations with violations of General Municipal Law § 136 regulating conduct of junkyards. On April 27, 1992, while the matter was still pending, yet another information was served on defendant, alleging some of the same offenses charged in the previous informations. Defendant was, however, never arraigned on the succeeding instrument. After moving unsuccessfully for dismissal pursuant to CPL 100.50 of all but one of the instruments filed prior to April 27, 1992, defendant was convicted of 20 counts of violating the General Municipal Law.
CPL 100.50 (1) provides that upon the filing of a subsequent information, the first instrument is "superseded by the second *925and, upon the defendant’s arraignment upon the latter, the count of the first instrument charging such offense must be dismissed by the court.” Defendant contends that dismissal of all preceding instruments was required upon the filing of the April 1992 information, and that his conviction on the preceding informations was therefore a nullity. Because defendant was never arraigned on the succeeding information, however, no statutory obligation arose to dismiss the preceding instruments that charged the same offenses. Accordingly, defendant’s conviction upon the earlier informations was not jurisdictionally barred.
We have considered defendant’s remaining arguments and conclude them to be without merit.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
Order affirmed in a memorandum.